DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/04/2021 is being entered. Claims 1-6, 8-11, and 13-15 are pending. Claim 12 is cancelled. Claim 7 is restricted and withdrawn from consideration due to election by original presentation. The rejection under 35 U.S.C. 101 is overcome by amending claim 12 into claim 1. The rejection under 35 U.S.C. 102 is overcome. However, responsive to the amendment, a rejection under 35 U.S.C. 103 is made. Therefore, this action has been made final as necessitated by the amendment.

Election/Restrictions
Newly submitted claim 7 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim is directed at a different embodiment than independent claims and therefore would require a new search creating a burden on the Examiner. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 7 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (U.S. Pub. No 2019/0004513 A1) hereinafter Chiba in view of Prokhorov et al. (U.S. Publication No. 2018/0362028 A1) hereinafter Prokhorov.

Regarding claim 1, Chiba discloses a control system of a vehicle including an external world recognition apparatus group and an actuator group [see Figure 1 below – depicts a driving control unit 20 and a recognition unit (camera, RADAR)], the control system comprising: 

    PNG
    media_image1.png
    541
    453
    media_image1.png
    Greyscale

Figure 1 of Chiba

at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least [see Paragraph 0061 – discusses a processor with a memory, the processor runs programs that the control system performs]:
perform automated driving by controlling the actuator group based on recognition results of the external world recognition apparatus group [see Figure 3 below and see Paragraphs 0040-0041 - discusses am automatic driving monitoring process, where a vehicle performs automatic driving control based on camera, radar information];

monitor a detected situation of a target by the external world recognition apparatus group as a control result of the actuator group [see Figure 3 below and see Paragraph 0042 - discusses that an abnormality is detected, during automatic driving control, from the output results of camera, radar as the vehicle operates].

    PNG
    media_image2.png
    731
    420
    media_image2.png
    Greyscale

Figure 3 of Chiba



However, Chiba fails to disclose:
the automated driving being performed in a state comprising one of a first state where a driver has a surrounding monitoring duty and a second state where the driver does not have the surrounding monitoring duty;
while the automated driving is performed in the second state where the driver does not have the surrounding monitoring duty, determine based on the detected situation of the target whether or not the automated driving can be continued; and
while the automated driving is performed in the first state where the driver has the surrounding monitoring duty, cease to determine based on the detected situation of the target whether or not the automated driving can be continued.

Prokhorov discloses:
the automated driving being performed in a state comprising one of a first state where a driver has a surrounding monitoring duty [see Paragraphs 0080-0081 - discusses that the vehicle operates in a driver assist mode (see Paragraph 0083  - which is subject to human error judgement)] and a second state where the driver does not have the surrounding monitoring duty [see Paragraph 0082 - discusses that once the driver in driver assist mode attempts to pass, the vehicle control unit compares the vehicle in the opposing lane with a closing distance threshold to an object (oncoming vehicle)];
while the automated driving is performed in the second state where the driver does not have the surrounding monitoring duty [see Paragraph 0082 - discusses that once the vehicle attempts to pass in a driver assist mode (see Paragraph 0041  - where operation of the vehicle is shared between the vehicle (deceleration and braking) and the operator (steering))], determine based on the detected situation of the target whether or not the automated driving can be continued [see Paragraph 0082 - the vehicle control unit compares the vehicle in the opposing lane with a closing distance threshold, and see Paragraphs 0083-0085 - discusses the vehicle taking control when the closing distance between an object and vehicle is unfavorable]; and
while the automated driving is performed in the first state where the driver has the surrounding monitoring duty [see Paragraphs 0080-0081 - discusses that the vehicle operates in a driver assist mode (see Paragraph 0041  - where operation of the vehicle is shared between the vehicle (deceleration and braking) and the operator (steering)) before the vehicle gets in the oncoming lane and detects oncoming traffic], cease to determine based on the detected situation of the target whether or not the automated driving can be continued [see Paragraphs 0080-0081 - where the operator attempts to pass a leading vehicle (in a driver assist mode – steering vehicle), see Paragraphs 0080-0081 - discusses that the driver is making judgement calls for passing a vehicle, so the vehicle is not detecting a closing distance threshold in an oncoming lane when the vehicle is in the right lane].

Prokhorov suggests that operating in a driver assist mode may involve human-errors (misjudgments) [see Paragraph 0080].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor (control unit of vehicle) as taught by Chiba to operate in a first state and second state as taught by Prokhorov in order to allow a driver to make judgement calls in automated driving (driver assist), but overcome human-errors via automated control of the vehicle when drivers misjudge passing situations [Prokhorov, see Paragraph 0080].

Regarding claim 2, Chiba and Prokhorov disclose the invention with respect to claim 1. Chiba further discloses wherein the instructions further cause the at least one processor circuit to when it is determined that the automated driving cannot be continued, perform processing for terminating the automated driving [see Figure 3 below - discusses stopping a vehicle S118 based on acquired information from the environment state S102, handing control driver to manually operate the vehicle S116 or performing vehicle stop S118].

    PNG
    media_image2.png
    731
    420
    media_image2.png
    Greyscale

Figure 3 of Chiba

Regarding claim 3, Chiba and Prokhorov disclose the invention with respect to claim 2. Chiba further discloses wherein the processing for terminating the automated driving includes requesting a driver of the vehicle for driving change, and performing substitution control when the driving change is not performed [see Paragraph 0049-0052 - discusses awakening a driver S110 for an acceptance condition S112, where a driver awakes and inputs override to drive the vehicle, and when the acceptance condition is not met the vehicle pulls over S118].

Regarding claim 10, Chiba and Prokhorov disclose the invention with respect to claim 1. Chiba further discloses wherein the instructions further cause the at least one processor circuit to determine whether or not the automated driving can be continued, without depending on a trajectory created by the at least one processor circuit [see Paragraph 0042 - discusses that the acquired information from the environment S100 is used to determine whether automatic driving is continued S102].

Regarding claim 11, Chiba and Prokhorov disclose the invention with respect to claim 1. Chiba further discloses wherein the instructions further cause the at least one processor circuit to use a target located in a moving direction or a movable direction of the vehicle as an object to be monitored [see Paragraph 0051 - discusses using a threshold of distance to a target (object) in the traveling direction of the vehicle].

Regarding claim 13, Chiba and Prokhorov disclose the invention with respect to claim 1. Prokhorov further discloses: 
wherein the instructions further cause the at least one processor circuit to operate so as to change lanes in the first state [see Figure 6 below - depicts the first state, where the driver judges to switch lanes for a passing maneuver], and 
operate so as not to change lanes in the second state [see Figure 6 below - depicts a path, where the vehicle is operated in the second state (opposing traffic lane 406) and identifies a lateral gap (between the adjacent lane 408 and object 512, so in the same lane), and see Paragraph 0075 - discusses finding the lateral gap, see Paragraph 0076 - discusses engaging the vehicle to autonomously drive into the lateral gap, and also see Paragraph 107 – discusses decelerating (rather than diverting) with respect to closing distance of object (does not change lanes whatsoever)], and 
an upper limit of vehicle speed in the second state is lower than the upper limit of the vehicle speed in the first state [see Paragraph 0107 - discusses that to mitigate the closing rate (vehicle is in second state), the control system decelerates the vehicle, the speed would be decelerating from the first state (speed) after the object is detected and closing rate is determined].

    PNG
    media_image3.png
    319
    689
    media_image3.png
    Greyscale

Figure 6 of Prokhorov

Prokhorov suggests that operating in a driver assist mode may involve human-errors (misjudgments) [see Paragraph 0080].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor (control unit of vehicle) as taught by Chiba to operate in a first state and second state as taught by Prokhorov in order to allow a driver to make judgement calls in automated driving (driver assist), but overcome human-errors via automated control of the vehicle when drivers misjudge passing situations [Prokhorov, see Paragraph 0080].

Claim 14 is analogous to claim 1, and is rejected applying Chiba in view of Prokhorov.
Claim 15 is analogous to claim 1, and is rejected applying Chiba in view of Prokhorov.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Prokhorov further in view of Ota et al. (U.S. Publication No. 2011/0066343 A1) hereinafter Ota.

Regarding claim 4, Chiba and Prokhorov disclose the invention with respect to claim 3. Chiba further discloses wherein at least one processor circuit and the instructions cause the processor circuit to:
perform automated driving by controlling the actuator group based on recognition results of the external world recognition apparatus group [see Figure 3 below and see Paragraphs 0040-0041 - discusses am automatic driving monitoring process, where a vehicle performs automatic driving control based on camera, radar information];
monitor the detected situation of the target by the external world recognition apparatus group as the control result of the actuator group [see Figure 3 below and see Paragraph 0042 - discusses that an abnormality is detected, during automatic driving control, from the output results of camera, radar as the vehicle operates].

    PNG
    media_image2.png
    731
    420
    media_image2.png
    Greyscale

Figure 3 of Chiba

However, the combination of Chiba and Prokhorov fails to disclose wherein the instructions cause a second processor circuit to:
monitor, during performance of the substitution control by the first processor circuit, input information that is input to the first processor, and output information that is output from the first processor circuit, and 
suppresses performance of the substitution control by the first processor circuit based on the input information and the output information.

Ota discloses:
monitor, during performance of the substitution control by the first processor circuit, input information that is input to a first processor circuit [see Paragraph 0037 - discusses a traveling environment recognition section performs: detecting a stop line using an environment recognition device (camera), see Paragraph 0041 - discusses determining the reliability of the stop-line], and output information that is output from a first processor circuit [see Paragraph 0047 - discusses determining output of the actuators (whether they are below thresholds) using control unit 2], and 
suppresses performance of the substitution control by the first processor circuit based on the input information and the output information [see Paragraphs 0057 - discusses that stop control is performed using the camera information and output of the actuator information, where the brake CU controls the vehicle speed to zero using the camera information (input) and actuator (output)].

Ota suggests that the operation of the actuator (via vehicle control apparatus) allows for optimum operation with the actual traveling environment [see Paragraph 0075].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system and first processing circuit as taught by Chiba to include a second processing unit for monitoring the performance of the vehicle during an upcoming stop as taught by Ota in order to allow optimum operation with the traveling environment [Ota, see Paragraph 0075].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Prokhorov further in view of Khafagy et al. (U.S. Publication No. 2017/0043767 A1) hereinafter Khafagy.

Regarding claim 5, Chiba and Prokhorov disclose the invention with respect to claim 1.
However, the combination of Chiba and Prokhorov fails to disclose wherein the instructions further cause the at least one processor circuit to: 
when a distance between the vehicle and the target becomes equal to or less than a first threshold value, control the actuator group to increase the distance; and 
when the distance between the vehicle and the target becomes equal to or less than a second threshold value smaller than the first threshold value, the monitoring unit determine that the automated driving cannot be continued.

Khafagy discloses wherein when a distance between a vehicle and a target becomes equal to or less than a first threshold value, control an actuator group to increase the distance [see Paragraph 0049 - discusses determining whether a distance between an object and a vehicle is less than or equal to a threshold (distance), if yes the vehicle is controlled to decelerate, and a second threshold is checked]; and 
when the distance between the vehicle and the target becomes equal to or less than a second threshold value smaller than the first threshold value, a monitoring unit determine that the automated driving cannot be continued [see Paragraphs 0052 - discusses a second threshold that is less than the first threshold, and see Paragraphs 0056-0058 - discusses that the vehicle is slowed to a full stop and the engine of the vehicle is shut off].

Regarding claim 6, Chiba, Prokhorov, and Khafagy disclose the invention with respect to claim 5. Khafagy further discloses wherein the instructions further cause the at least one processor circuit to periodically detect the distance between the vehicle and the target [see Figure 4 below - depicts that when the second threshold is not met 110, then the process restarts at 104].

    PNG
    media_image4.png
    635
    493
    media_image4.png
    Greyscale

Figure 4 of Khafagy

Khafagy suggests that when shutting off an engine, the fuel economy is improved for a vehicle [see Paragraph 0002].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Chiba to include a first and second threshold for stopping a vehicles automated driving (and is periodically checked) as taught by Ota in order to improve fuel economy when an object causes a vehicle to stop [Khafagy, see Paragraph 0002].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view Prokhorov further in view of Um et al. (U.S. Publication No. 2018/0174462 A1) hereinafter Um.

Regarding claim 8, Chiba and Prokhorov disclose the invention with respect to claim 1. Chiba further discloses wherein the instructions further cause the at least one processor circuit to determine whether or not the automated driving can be continued, based on the distance or an interference degree between the vehicle and the target [see Figure 3 below and see Paragraphs 0050-0052 – discusses after a distance between a vehicle and target is decreased, the vehicle transfers control over to the driver manually or is automatically pulled over (when the driver does not awake)].

    PNG
    media_image2.png
    731
    420
    media_image2.png
    Greyscale

Figure 3 of Chiba

However, the combination of Chiba and Prokhorov fails to disclose wherein the instructions further cause the at least one processor circuit to set a self-vehicle margin including the vehicle with the vehicle being centered, and a target margin including the target with the target being centered, and determines whether or not the automated driving can be continued, based on the distance or an interference degree between the self-vehicle margin and the target margin.

Um discloses wherein the instructions further cause the at least one processor circuit to set a self-vehicle margin including the vehicle with the vehicle being centered, and a target margin including the target with the target being centered [see Figure 4H below - depicts a first vehicle and a second vehicle with boundary area(s), and see Paragraph 0068 - discusses setting a boundary area of a first vehicle using a control device (see Paragraphs 0034-0035 - discusses that the control device comprising a boundary setting device is disposed in the first vehicle), and see Paragraph 0077 - discusses that the boundary setting device sets a boundary area for a second vehicle], and determine whether or not the automated driving can be continued, based on the distance or an interference degree between the self-vehicle margin and the target margin [see Paragraph 0125 - discusses that determining whether the second vehicle enters the boundary of the first vehicle, and determining whether a collision is imminent, the first vehicle is controlled for collision avoidance, and see Paragraph 0003 - discusses that the vehicle decelerates according to the driving assistance system (if the second vehicle is stopped then first vehicle will stop: ending traveling support), and see Paragraph 0016 – discusses a driving speed change event].

    PNG
    media_image5.png
    186
    441
    media_image5.png
    Greyscale

Figure 4H of Um

Um suggests that by setting boundaries around a vehicle and a target (second vehicle) a collision situation is predicted [see Paragraph 0023], and detailed driving control is performed, reducing a sense of discomfort to a driver [see Paragraph 0134].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle and target as taught by Chiba to include a self-vehicle margin and a target margin as taught by Ota in order to predict collisions and reduce a sense of discomfort to a driver [Um, see Paragraphs 0023 and 0134].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Prokhorov in view of Um further in view of Sung et al. (U.S. Publication No. 2018/0162387 A1) hereinafter Sung.

Regarding claim 9, Chiba, Prokhorov, and Um disclose the invention with respect to claim 8. 
However, the combination of Chiba, Prokhorov, and Um fails to disclose wherein the instructions further cause the at least one processor circuit to set the self-vehicle margin or the target margin to be a size corresponding to an operational state and a type.

Sung discloses wherein the instructions further cause the at least one processor circuit to set a target margin to be a size corresponding to an operational state and a type [see Paragraphs 0098-0105 - discusses setting the area (collision possibility) for a target is based on operation of the target (how fast the object is moving) and type (vehicle, pedestrian, bicycle)].

Sung suggests that in order to implement a collision avoidance system, it is required to detect an object in front of the vehicle and acquire information of the object by using a sensor provided in the vehicle (type, operation state) [see Paragraph 0007].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the target margin as taught by Um to be a target margin to be a size corresponding to an operational state and a type as taught by Sung in order to implement a collision avoidance system [Sung, see Paragraph 0007].

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive:

Applicant argues, on Page 14 lines 3-4, that “ Prokhorov fails to teach or suggest whether or not a driver has a surrounding monitor duty. Examiner disagrees, Prokhorov discloses that the automated driving being performed in a state comprising one of a first state where a driver has a surrounding monitoring duty [see Paragraphs 0080-0081 - discusses that the vehicle operates in a driver assist mode (see Paragraph 0083  - which is subject to human error judgement)] and a second state where the driver does not have the surrounding monitoring duty [see Paragraph 0082 - discusses that once the driver in driver assist mode attempts to pass, the vehicle control unit compares the vehicle in the opposing lane with a closing distance threshold to an object (oncoming vehicle)]. Therefore, Prokhorov discloses whether or not a driver has a surrounding monitor duty.

	Applicant argues, on Page 14 lines 11-12, that “ Prokhorov relates to a technique for a driver assist or a manual mode, and not for automated driving”. Examiner disagrees, Prokhorov has an automated driving feature which is driver assist mode [driver assist mode (see Paragraph 0041 - where operation of the vehicle is shared between the vehicle (deceleration and braking) and the operator (steering))], therefore there is a level of automation (automated driving) involved in the driver assist mode.
	
	The rest of Applicants’ arguments regarding claims 2-6, 8-11, and 13-15 appear to be directed solely to the amended subject matter of claim 1, and are not persuasive, as noted supra in the rejections of that claimed subject matter and addressed above with regard to the arguments of Prokhorov.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Publication No. 2018/0170374 A1 – discusses an automated driving system that detects information relative to the vehicle based on an external world recognition map (unified recognition unit) and an abnormality detection unit that detects abnormalities from automatic driving control and the output results of the unified recognition unit.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665